UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4928
ALFRED WAYNE FINNELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                           (CR-00-280)

                      Submitted: October 31, 2001

                      Decided: November 19, 2001

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Alfred Wayne Finnell, Appellant Pro Se. Kathleen Marie Kahoe,
Assistant United States Attorney, Joshua H. Soven, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FINNELL
                              OPINION

PER CURIAM:

   Alfred Wayne Finnell was convicted by a jury of two counts of
possession of a firearm by a person previously convicted of a misde-
meanor crime of domestic violence, in violation of 18 U.S.C.A.
§ 922(g)(9) (West 2000). On appeal, Finnell claims that: (1) the
offense of assault on his stepdaughter should not have been used as
the predicate offense; (2) Section 922(g)(9) violates the Second
Amendment and the Full Faith and Credit Clause of the United States
Constitution; (3) the district court erred by not reducing the base
offense level based on a finding that he possessed the firearms solely
for sporting purposes; and (4) the district court erred by not reducing
the offense level for acceptance of responsibility. Finding no revers-
ible error, we affirm.

   Under § 922(g)(9), it is unlawful for a person convicted of a misde-
meanor crime of domestic violence to possess a firearm. Under 18
U.S.C.A. § 921(a)(33) (West 2000), a person shall not be considered
to have been convicted of such a misdemeanor domestic violence
crime if the conviction:

    is an offense for which the person has been pardoned or has
    had civil rights restored (if the law of the applicable jurisdic-
    tion provides for the loss of civil rights under such an
    offense) unless the pardon, expungement, or restoration of
    civil rights expressly provides that the person may not ship,
    transport, possess, or receive firearms.

We find that Finnell’s predicate offense did not deny him the right to
sit on a jury nor did it provide for the loss of civil rights as defined
by this statute. See, e.g., United States v. Keeney, 241 F.3d 1040,
1044 (8th Cir. 2001), cert. denied, ___ U.S. ___ , 2001 WL 873245
(U.S. Oct. 1, 2001).

   We further find § 922(g)(9) does not violate the Second Amend-
ment or the Full Faith and Credit Clause of the United States Consti-
tution. United States v. Johnson, 497 F.2d 548, 550 (4th Cir. 1974)
(per curiam).
                      UNITED STATES v. FINNELL                       3
   In addition, we find the district court was not in error by finding
that Finnell did not possess the firearms solely for sporting purposes.
Nor did the court err by not reducing the offense level for acceptance
of responsibility.

   We affirm the convictions and sentence. We dispense with oral
argument because the facts and legal contentions are adequately set
forth in the briefs and argument would not aid the decisional process.

                                                          AFFIRMED